Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenson U.S. Patent 3,876,197.
Claim 1, Jenson discloses a fight ring comprising a platform (10) having a top surface that provides the floor of the ring; a plurality of fence rings (40, 42, 44, 46) being coaxially distributed along a central vertical axis such that each of the fence rings is provided at a corresponding predetermined height above the floor and each of the fence rings is approximately superimposed over the next lower one of the fence rings on top plan view, the fence rings defining a circular fighting area on the floor, and the circular fighting area having a center through which passes the central vertical axis; a plurality of posts (14, 16, 18, 20) for supporting 
Claim 2, the fence rings include a lowest fence ring (46) mounted for deflection in a downward direction.
Claim 3, the fence rings include a middle fence ring (42) mounted for deflection in an upward direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jenson in view of Kennedy US 2009/0131183.
Jenson discloses a fighting ring having a platform (10) with a top surface that provides the floor of the ring for a fighting sport; a circular fighting area demarcated on the top surface of the platform by rings (40, 42, 44, 46), the circular fighting area having a center.  It is noted that Jenson fails to teach the use of at least two movable position markers as claimed.  However, Kennedy discloses that it is known in the art to provide position markers (20) that are rectangular (20a) in top plan view; the position markers can be placed in any desired positions and distance between each other as shown in Figs. 1 and 3-5.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the fighting ring of Jenson with the position markers as taught by Kennedy for the purpose of marking the position of the fighters before the fight.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711